Case 2:18-cv-02472-WBV-DMD Document 103-13 Filed 02/11/19 Page 1of5

FILED
1b APR 13 P39,

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS sn... CIVIL.
DISTRICT Court

STATE OF LOUISIANA

NO. lo- % 75% DIVISION " M

JASPER ROCKWOOD, DAMIAN LABEADD, TELISHA KENNEDY AND TROY

— SECTION 13

VERSUS
fo E MOATRINS
MARTEN TRANSPORT, LTD. AND CLIFTON DRUMMER; DI;
402 oRhIL COURTS BUILDING
“> LOYOUS AVENUE - ROO We

FILED: Hi MORLEAMS boa Fond 1?
S240. coc DEPUTY CLERK

Aid SST 4:3 tut”

 

    

 

C : maagtiane
DECA
The petition of JASPER ROCKWOOD, "NSS AMIAN_LEBEAUD, TELISHA__
2 Mumiber SO TH - 379
KENNEDY AND TROY MCKINNIS, persons of EL age of majority and residents of
Py a red) $441.00
Orleans Parish, respectfully represents: Fir ioe Due $0.00
sage Sue 30.00

 

Pa, unt! Transaction Lit

a3 oe Eee ee
Defendants are: ee © Eee ee

MARTEN TRANSPORT, LTD., a domestic / foreign insurer licensed to and doing
. . ve fie. Charged Faid Elal
business in the State of Louisiana; and b UNonterbamages sa. 5D $494.50 sO.
ty “ding Fund Fee oo 325.00 FOI

&:
CLIFTON DRUMMER, II, a person of the:full age of majority and resident ofOrleanssn or

 

 

Ieper! Legal Fee PA FAC FOO
Parish, State of Louisiana. JL Metal College $0.60 fo.80 Fc.aN
Saupiectie Court Proc $10.00 $10.09 Fo.00

2. cr. 1 Foe

Defendants are liable and indebted to Plaintiffs for such damages as are reasonable in the
premises, including property damage, past physical pain and suffering, future physical pain and
suffering, past mental pain and suffering, future mental pain and suffering, medical expenses,
loss of earnings, future loss of eaming capacity, and permanent disability to the body, loss of
consortium together with legal interest thereon from date of judicial demand, until paid, and for

all costs of these proceedings, for the following

EXHIBIT

“she tp iggher

®

al
<<
o
uu
od
o
x
@
-
a
xt

 
Case 2:18-cv-02472-WBV-DMD Document 103-13 Filed 02/11/19 Page 2 of 5

e

3.

On or about August 7, 2015 an accident occurred Old Gentilly Road near Desire
Parkway in New Orleans. A vehicle owned and operated by JASPER ROCKWOOD was
lawfully traveling on Old Gentilly Road. DAMIAN LEBEAUD, TELISHA KENNEDY AND
TROY MCKINNIS were passengers in the vehicle operated by JASPER ROCKWOOD. A
vehicle owned by MARTEN TRANSPORT, LTD. and operated by Defendant CLIFTON
DRUMMER, MI was also traveling Old Gentilly Rd. CLIFTON DRUMMER, III negligently
made an improper turn and struck the vehicle occupied by Plaintiffs, causing them severe and
disabling injuries.

4.

The sole and proximate cause of the above referenced accident was the negligence and
fault of the defendant, CLIFTON DRUMMER, III, which is attributed to but not limited to the
following non-exclusive particulars:

a) Making an improper tum;

b) Failure to yield;

c) Failure to see what a reasonable driver should have seen;

d) Failure to keep a good and careful lookout;

e) Failure to maintain reasonable and proper control while operating the vehicle;

f) Driving at 2 speed greater than was reasonable and prudent under the
circumstances;

g) Operating the vehicle in a careless and reckless manner without regard for the
safety of others;

h) Any and all other acts of negligence which may be proven at the trial of this

matter.
Case 2:18-cv-02472-WBV-DMD Document 103-13 Filed 02/11/19 Page 3of5

~

.*

5,

As a result of the above referenced accident and negligence of the defendant, JASPER
ROCKWOOD, DAMIAN LEBEAUD, TELISHA KENNEDY AND TROY MCKINNIS
suffered severe and disabling injuries and are entitled to recover such damages as are reasonable
in the premises.

6.

At all relevant times, MARTEN TRANSPORT, LTD. provided a policy of self-
insurance on the vehicle owned by MARTEN TRANSPORT, LTD. and operated by Defendant
CLIFTON DRUMMER, TIT, on the date of this accident, which provided coverage for the type
of loss sued upon, thus rendering MARTEN TRANSPORT, LTD., liable to Petitioners with the
other named defendants.

7.

On information and belief, at all relevant times CLIFTON DRUMMER, III was acting
in the course and scope of employment with MARTEN TRANSPORT, LTD., or acting on a
mission or errand or on behalf of MARTEN TRANSPORT, LTD., thus rendering MARTEN
TRANSPORT, LTD. liable to Plaintiffs along with all other named defendants.

Therefore, Petitioners pray that defendants be duly cited and served with a copy of this
Petition and, after all due proceedings are had, there be a judgment in favor of Petitioners and
against the defendants, jointly and in solido in amounts as are reasonable in the premises,
including but not limited to, past physical pain and suffering, future physical pain and suffering,
past mental pain and suffering, future mental pain and suffering, rental expenses, propetty
damage, loss of use and/or depreciation of vehicle, past and future medical expenses, loss of past
and future earnings; loss of future earning capacity, permanent disability of the body, loss of
consortium, loss of enjoyment of life, and penalties and attorney’s fees, together with legal
interest thereon from date of judicial demand, until paid, and for all costs of these proceedings.

Petitioners pray for all general and equitable relief.
Case 2:18-cv-02472-WBV-DMD

a)

Respectfully safimitted:

 

Briap-King, La. Bar #23817

Jason F, Griles, La, Bar #29211
Anthony}J. Milazzo, IIL La. Bar #29631]
James E} Courtenay, La. Bar #31681
The King Firm, LLC

2912 Canal Street, Second Floor

New Orleans, LA 70119

Phone 504-909-5464

Fax 800-901-6470

PLEASE SERVE:

CLIFTON DRUMMER, II
7608 Berg St.
New Orleans, LA 70128

MARTEN TRANSPORT, LTD.

Through their Registered Agent for Service of Process:
CT Corporation System

3867 Plaza Tower Dr,

Baton Rouge, LA 70816

Document 103-13

Filed 02/11/19 Page 4of5
Case 2:18-cv-02472-WBV-DMD Document 103-13 Filed 02/11/19 Page 5 of 5

Partners;

Brian King

Jason Giles

Anthony J. Milazzo, lll

Phone: 504-909-5464
Fax: 800-801-6470

Writer's email:
jollas@kinginjuryfim.com

 

April 8, 2018

Clerk of Court, Civil District Court
421 Loyola Ave.
New Orleans, LA 70112

RF

  

RECEIVED
APR 13 2016

CLERK OF COURT

  
 

   

 

TVITL DI: URT.

   

   

Re: Jasper Rockwood, et al v. Marten Transport, et al

Date of accident August7, 2015

Dear Clerk:

Enclosed please find a Petition for Damages, in regards to the
above-reference accident, which | ask that you please file and
return a clocked-in copy at your earliest convenience. Also,
please find two checks, in the amounts of $514.00 and $69.36, to

cover the filing and service costs. a

¢

Should you have any questions or concerns please do not hesitate

to contact my office. RECEIVED

APR 13 2016

CLERK OF COURT
CIVIL DISTRICT COURT

 

2912 Canal Street, Second Fioor
New Orleans, Louisiana 70119
